DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 24-38 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 25, 27-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,272,150. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.
Claims 24, 25, 27-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 and 20 of U.S. Patent No. 11,278,611. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.

Claims 24-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 10,675,342. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.

Claims 24-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 11,364,292. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.


Claims 24, 25, 27-30, 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 198-203 and 205 of copending Application No. 17/590,479.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24, 25, 27-30, 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 187 and 190 of copending Application No. 15/767,613. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of administering RNA encoding a viral surface protein that has at least one chemical modification and the RNA is in a lipid nanoparticle comprising obvious variants of lipids, sterol and PEG-modified lipid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-27 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brito et al. (WO/15/095346-reference presented in IDS submitted on 7/18/2022) and Kallen et al. (WO/12/116810).

The claimed invention is drawn to a method of vaccinating a subject comprising administering to the subject at least one dose of a nucleic acid vaccine comprising one or more MRNA polynucleotides comprising at least one chemical modification comprising an open reading frame encoding a viral surface polypeptide antigen and a lipid nanoparticle wherein the lipid nanoparticle comprises cationic lipid, non-cationic lipid, structural lipid, and PEG-modified lipid.
The method produces neutralizing antibodies in the subject within 3 weeks.
The method comprises administering to the subject a single dosage of between 0.001 mg/kg and 0.005 mg/kg of the nucleic acid vaccine.
The chemical modification is selected from of pseudouridine, N1-methylpseudouridine, 5-methylcytosine and 5-methoxyuridine.
The vaccine is monovalent.
The mRNA polynucleotide has at least two chemical modifications.
The open reading frame is codon-optimized.
   	The polynucleotide comprises a poly-A tail of 40-200 nucleotides in length.
The nucleic acid vaccine is multivalent comprising one or more MRNA polynucleotides each having an open reading frame.
The lipid nanoparticle comprises about 40-60% cationic lipid: about 5-15% non-cationic lipid: about 30-50% structural lipid; and about 1-2% PEG-modified lipid.

The structural lipid is cholesterol.
The method further comprising administering more than one dose of the vaccine.
The doses are administered 2 weeks, 3 weeks, 1 month, or 2 months apart.
The vaccine is administered to the subject by intramuscular injection.

The prior art
Brito et al. teach formulating mRNA molecules which encode polypeptides of infectious agents, hemagglutinin proteins of influenza viruses. [see pages 78 and 80]  Brito et al. teach the formulation of these RNA molecules with liposomes that comprise ionizable cationic lipid, non-cationic lipid, sterol and PEG-modified lipid.  More specifically, their liposomes that encapsulate the mRNA comprise at the molar ratio level, 10 DSPC (non-cationic lipid); 40 cationic lipid; 38 cholesterol (sterol) and 2 lipidated PEG. [see page 247]  Brito et al. also teach that the lipid nanoparticle can have a diameter of 60-180 nm, a poly dispersity of less than 0.2 and a neutral charge. [see pages 38 and 58]  Brito et al. also teach that at least one nucleobase can be chemically modified, such as a pseudouridine. [see pages 77 and 255]  Brito also teach that the polyA tail is about 250 adenosine nucleotides in length. [see pages 63 and 241]  Brito et al. further teach that doses of their immunogenic composition can be delivered about 2 months apart; intramuscular injection is one taught route of administration; and doses of RNA can be in a range of 10-100 ug.  [see page 87 and 68-69 and page 85, respectively]
However, while Brito et al. do teach that mRNA can be encapsulated inside a lipid nanoparticle that contains a species of the LNP claimed, no working example was provided in which an mRNA that specifically encodes a viral surface protein is located in such a LNP.

Kallen et al. teach methods of administering vaccines comprising at least one mRNA encoding at least one antigen for vaccination of newborns and/or infants. The RNA vaccines taught by Kallen et al. are capable of eliciting different immune responses, such as B and T cell responses (see page 10, lines 21-22). Kallen et al. teaches influenza A antigens, as well as specifically mentioning neuraminidase and hemagglutinins H1-15, and Influenza A subtype such as a H7. [see page 12, lines 16-33] Page 23, lines 6-16 of Kallen et al. teaches chemical modifications of the mRNA, such as increasing the G/C content to improve the stability of the mRNA sequence since adenosine and uracil bases decreases sequence stability. [see page 24, lines 29-33]  

Since Brito et al. teach chemical that mRNA can specifically be encapsulated inside a LNP of the instant invention and replacing uracil with pseudouracil and Kallen et al. teach replacing uracils of the mRNA and that mRNA encoding for viral surface proteins, such as hemagglutinin, can be administered to hosts for inducing an immune response, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Furthermore, MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, one of ordinary skill in the art would be motivated to formulate the dosage amounts mRNA of Brito et al. through routine optimization to include 0.001mg/kg to 0.005 mg/kg.  As a result the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.




Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brito et al. and Kallen et al. as applied to claims 24-27 and 29-38 above, and further in view of De Fougerolles and Bancel (WO/13/090186).
The claimed chemical modification is a N1-methyl pseudouridine.

	The teachings of Brito et al. and Kallen et al. are summarized above, however, while they do teach nucleotide chemical modifications, they do not specifically teach that it involves N1-methyl pseudouridine. 

De Fougerolles and Bancel further teach that modified uracil bases of a RNA sequence can be pseudouridine, such as N1-methyl-pseudouridine, [see paragraph 306].
Therefore, one of ordinary skill in the art would be motivated to include N1-methyl pseudouridine in the list of nucleotide chemical modifications of Brito et al. and Kallen et al. based on the similar RNA sequence modifications that involve using N1-methyl pseudouridine.  As a result the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648